Citation Nr: 0104626	
Decision Date: 02/14/01    Archive Date: 02/20/01

DOCKET NO.  94-48 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for degenerative disc disease of the lumbosacral 
spine.  

2.  Entitlement to an initial evaluation in excess of 30 
percent for a bipolar disorder (previously characterized as 
an anxiety disorder).  

3.  Entitlement to initial compensable evaluations for 
tendonitis with impingement syndrome of the right shoulder, 
retropatellar pain syndrome of the knees bilaterally, 
bilateral pes planus with a history of metatarsalgia, 
allergic rhinitis, and irritable bowel syndrome.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.L. Salas, Counsel


INTRODUCTION

The veteran had active military service from February 1965 to 
December 1968, January 1975 to February 1976, and January 
1978 to January 1993.  

This appeal arose from an April 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  The RO granted entitlement to service 
connection for degenerative disc disease of the lumbosacral 
spine, evaluated as 20 percent disabling.  Entitlement to 
service connection was also granted for tendonitis with 
impingement syndrome of the right shoulder, retropatellar 
pain syndrome of the knees bilaterally, bilateral pes planus 
with a history of metatarsalgia, allergic rhinitis, and 
irritable bowel syndrome, each evaluated as noncompensably 
disabling.  

In the April 1994 rating decision, the RO also denied a claim 
of entitlement to service connection for a chronic acquired 
psychiatric disorder.  The veteran perfected an appeal.  
Subsequently, in February 1996, entitlement to service 
connection for an anxiety disorder was granted.  A notice of 
disagreement (NOD) was filed with regard to the evaluation 
assigned, but no statement of the case (SOC) was issued.  
Manlincon v. West, 12 Vet. App. 238 (1999).  

The veteran provided oral testimony before a Hearing Officer 
at the RO in February 1995, a transcript of which has been 
associated with the claims folder.  




The veteran requested a hearing before the Board of Veterans' 
Appeals (Board) at the RO, but then asked for a 
videoconference hearing instead.  The hearing was scheduled, 
and the veteran was notified but he did not report for the 
hearing.  

In May 1999 the Board issued a remand for additional 
development and adjudicative action.  

In July 2000 the RO recharacterized the service connected 
anxiety reaction as bipolar disorder and assigned a 30 
percent evaluation effective from February 1, 1993.  The 
other claims were continued at the prior evaluations.  

The case has been returned to the Board for further appellate 
review.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

On remand the veteran perfected an appeal of the initial 
evaluation assigned for anxiety reaction, subsequently 
increased by the RO to 30 percent and recharacterized as 
bipolar disorder.  In his substantive appeal he requested a 
hearing before the Board at the RO.  

The veteran had previously requested a Board hearing in 
connection with his other claims on appeal, and as noted 
above, he did not report for the scheduled hearing.  




However he has not yet been afforded an opportunity for a 
Board hearing in connection with his subsequently perfected 
appeal for entitlement to an initial evaluation in excess of 
30 percent for bipolar disorder.  The other claims are 
deferred pending a remand for a hearing before the Board.  

It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the claimant an 
opportunity for a hearing.  38 U.S.C.A. § 7107 (West 1991 & 
Supp. 2000).  Pursuant to 38 C.F.R. 20.700 (2000), a hearing 
on appeal before the Board will be granted if an appellant 
expresses a desire to appear in person.  The veteran has 
expressed such a desire.

Under the circumstances, the Board is remanding the case to 
the RO for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should take appropriate action 
to schedule the appellant for a personal 
hearing before a travel Member of the 
Board sitting at the RO.  A copy of the 
notice to the appellant of the scheduling 
of the hearing should be placed in the 
record.  

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).
MICHAEL D. ST. GERMAIN		C 24 483 824
5
